                         2:21-cv-02170-CSB-EIL # 1            Page 1 of 13
                                                                                                          E-FILED
                                                                           Tuesday, 06 July, 2021 10:53:14 AM
                                                                                Clerk, U.S. District Court, ILCD

13.8926:RMB:jr

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

PEKIN INSURANCE CO. as subrogee                )
of LOGAN OUTSEN,                               )
                                               )
                       Plaintiff,              )
                                               )       No.
vs.                                            )
                                               )
MATCO TOOLS CORP. and HORIZON                  )
TOOL, INC.,                                    )       PLAINTIFF DEMANDS TRIAL BY JURY
                                               )
                       Defendants.             )

                                           COMPLAINT

       NOW COMES the Plaintiff, PEKIN INSURANCE COMPANY as subrogee of LOGAN

OUTSEN (hereinafter “Pekin”), by and through its attorneys, Esp Kreuzer Cores, LLP, and

complaining of the Defendants, MATCO TOOLS CORP. (hereinafter “Matco”) and HORIZON

TOOL, INC. (hereinafter “Horizon”), states as follows:

                                    JURISDICTION AND VENUE

       Jurisdiction is founded upon diversity of citizenship pursuant to 28 U.S.C. § 1332.

Plaintiff Pekin is an Illinois corporation with its principal place of business located in the State of

Illinois. Upon information and belief, Defendant Matco is a Delaware corporation with its

principal place of business located in the State of Ohio, and Defendant Horizon is a North

Carolina corporation with its principal place of business located in the State of North Carolina.

The matter in controversy is in excess of $75,000.00, exclusive of interest and costs.

       Venue is proper in this Court pursuant to U.S.C. § 1391 in that a substantial part of the

events, acts or omissions giving rise to this claim occurred within the Central District of Illinois.




                                                   1
                         2:21-cv-02170-CSB-EIL # 1            Page 2 of 13




                             FACTS COMMON TO ALL COUNTS

        1.     Plaintiff “Pekin” is the bona fide owner of the claims and causes of actions set

forth below, having obtained the same by reason of payments made to or on behalf of its insured,

LOGAN OUTSEN, pursuant to its policy of insurance numbered TH0192048, which insured

said policyholders’ real and personal property against the risk of damage.

        2.     That at all times herein pertinent, Pekin was an insurance company organized

under the laws of the State of Illinois and duly licensed to conduct business in the State of

Illinois.

        3.     That at all times herein pertinent the Plaintiff’s subrogor, LOGAN OUTSEN

(hereinafter “Outsen”), was an Illinois citizen and a tenant in the residential structure located at

4932 W. Doris Drive in the City of Kankakee, County of Kankakee, State of Illinois (hereinafter

“Outsen residence”).

        4.      That at all times herein pertinent, upon information and belief, Defendant Matco

was a Delaware corporation, licensed to conduct business and in good standing in the State of

Illinois, engaged in the design, manufacture and sale of power tools, with its principal place of

business located at 4403 Allen Road, Stow, Ohio 44224.

        5.     That at all times herein pertinent, upon information and belief, Defendant Horizon

was a North Carolina corporation in good standings, engaged in the design, manufacture and sale

of power tools, with its principal place of business located at 7918 Industrial Village Road,

Greensboro, North Carolina 27409.

        6.     This action arises out of damage sustained to the Outsen residence as the result of

a fire which occurred at the Outsen residence on or about July 9, 2018.




                                                  2
                          2:21-cv-02170-CSB-EIL # 1            Page 3 of 13




        7.      Approximately one year prior to the date of loss, Outsen purchased a brand new

Matco Versapro2 18000 mAh multi-function battery charger jump starter (hereinafter “battery

charger”) that was designed and manufactured by Matco and Horizon and sold by Horizon.

        8.      Upon information and belief, Outsen purchased the battery charger from a Matco

tool truck that appeared at his place of employment.

        9.      That on or about July 9, 2018, a fire originated in the battery charger, which was

located in the corner of the kitchen counter in Outsen’s residence, and spread throughout the

home, resulting in damage to the residence and Outsen’s personal property.

        10.     Subsequent examination revealed that a faulty connection in electrical wiring in

the battery charger resulted in an electrical failure, causing the fire.

        11.     Pursuant to their policy with Pekin, Outsen submitted an insurance claim seeking

payment for damages resulting from the July 9, 2018 fire.

        12.     To date, Pekin has paid Outsen a total sum in the amount of $253,332.76 in

connection with said fire, and Pekin is therefore subrogated to the rights of Outsen to the extent

of the payments made against all persons who are liable for the failure of the battery charger and

the resulting damages.

        13.     Upon information and belief, at all times prior to the fire on or about July 9, 2018,

the battery charger was in substantially the same condition as the time it left the possession

and/or control of Matco and Horizon, and Outsen had used the battery charger for its intended

purpose in a manner reasonably foreseeable by Matco and Horizon.




                                                   3
                         2:21-cv-02170-CSB-EIL # 1          Page 4 of 13




                              COUNT I – NEGLIGENCE (Matco)

       1.-13. Plaintiff repeats, realleges, and incorporates by reference paragraphs 1 through 13

of the Facts Common to All Counts as and for paragraphs 1 through 13 of Count I, as if fully set

forth herein.

       14.      At all times relevant hereto, Matco had a duty to exercise reasonable care in the

design and manufacture of the battery charger.

       15.      Matco breached its respective duty through one or more of the following

negligent acts and/or omissions:

                a.     Carelessly and negligently designed and manufactured the battery charger
                       with faulty wiring connections;

                b.     Carelessly and negligently designed and manufactured the battery charger
                       in a manner that allowed the wiring connections to cause high resistance
                       heating in the power supply electrical wiring, resulting in an electrical
                       failure;

                c.     Carelessly and negligently designed and manufactured the battery charger
                       with combustible plastic wiring components, within which it was
                       foreseeable that an electrical failure would occur and ignite a fire; and

                d.     Carelessly and negligently designed and manufactured the battery charger
                       without adequate warning to users of the potential for the wiring
                       connections to experience an electrical failure.

       16.      As a direct and proximate result of Matco’s breach of its owed duty of

care, Outsen’s residence sustained damages in the amount of $253,332.76, all to the loss and

detriment of Pekin.

       WHEREFORE, PEKIN INSURANCE COMPANY as subrogee of LOGAN OUTSEN,

respectfully requests judgment be entered in its favor and against Defendant, MATCO, INC., in

the amount of $253,332.76 plus costs, attorneys’ fees if applicable, and for such other relief as

this Court deems equitable and just.




                                                 4
                         2:21-cv-02170-CSB-EIL # 1           Page 5 of 13




            COUNT II – STRICT PRODUCT LIABILITY – Product Defect (Matco)

       In the alternative and without withdrawing any of the foregoing, Plaintiff states as

follows:

       1.-13. Plaintiff repeats, realleges, and incorporates by reference paragraphs 1 through 13

of the Facts Common to All Counts as and for paragraphs 1 through 13 of Count II, as if fully set

forth herein.

       14.      Matco offered the battery charger for sale to the general public and consumers,

including Outsen.

       15.      The battery charger was expected to and did reach the general public and

consumers, including Outsen, in the condition in which it was designed, manufactured, marketed

and sold.

       16.      At all times relevant herein, Matco marketed its products, including the battery

charger, to members of the general public, including Outsen, who are ordinary and intended

users of the battery charger.

       17.      At all times relevant herein, Outsen obtained and used the battery charger for its

intended purpose.

       18.      At all relevant times, the battery charger remained in the condition in which it was

designed, manufactured, marketed and sold by Matco.

       19.      The battery charger and/or its parts or components were in an unreasonably

dangerous defective condition, due to the propensity of the wiring connections to experience

electrical failures, thus causing a fire that communicated to consumable materials within the

battery charger, during the normal operation of the battery charger for its foreseeable and

intended use.




                                                 5
                         2:21-cv-02170-CSB-EIL # 1          Page 6 of 13




       20.      As a direct and proximate result of Matco’s defective design and/or manufacture

of the wiring connections in the battery charger, Outsen’s residence sustained fire damage in the

amount of $253,332.76, all to the loss and detriment of Pekin.

       WHEREFORE, PEKIN INSURANCE COMPANY as subrogee of LOGAN OUTSEN,

respectfully requests judgment be entered in its favor and against Defendant, MATCO, INC., in

the amount of $253,332.76 plus costs, attorneys’ fees if applicable, and for such other relief as

this Court deems equitable and just.

           COUNT III – STRICT PRODUCT LIABILITY – Failure to Warn (Matco)

       In the alternative and without withdrawing any of the foregoing, Plaintiff states as

follows:

       1.-13. Plaintiff repeats, realleges, and incorporates by reference paragraphs 1 through 13

of the Facts Common to All Counts as and for paragraphs 1 through 13 of Count II, as if fully set

forth herein.

       14.      Matco offered its battery chargers for sale to the general public and consumers,

including Outsen.

       15.      The battery charger was expected to and did reach the general public and

consumers, including Outsen, in the condition in which it was designed, manufactured, marketed

and sold.

       16.      At all times relevant herein, Matco marketed its products, including the battery

charger, to members of the general public, including Outsen, who are ordinary and intended

users of the battery charger.

       17.      At all relevant times, Outsen obtained and used the battery charger for its intended

purpose.




                                                 6
                         2:21-cv-02170-CSB-EIL # 1          Page 7 of 13




         18.    At all relevant times, the battery charger remained in the condition in which it was

designed, manufactured, marketed and sold by Matco.

         19.    The battery charger and/or its parts or components were in an unreasonably

dangerous defective condition, due to the propensity of the wiring connections to experience

electrical failures, thus causing a fire that communicated to consumable materials within the

battery charger, during the normal operation of the battery charger for its foreseeable and

intended use.

         20.    Matco knew or had reason to know that the battery charger was likely to be

unreasonably dangerous for the use for which it was designed, manufactured marketed and sold

by Matco.

         21.    Matco had no reason to believe that the foreseeable users of the battery charger,

including Outsen, would realize its unreasonably dangerous condition, particularly since the

wiring connections were not visible to users.

         22.    Matco failed to warn foreseeable users, including Outsen, of the defective and

unreasonably dangerous condition of the battery charger, as well as the above-stated dangers and

risks posed by the wiring connections through its normal and intended use.

         23.    As a direct and proximate result of Matco’s failure to warn of the defective and

unreasonably dangerous condition of the wiring connections in the battery charger, Outsen’s

residence sustained fire damage in the amount of $253,332.76, all to the loss and detriment of

Pekin.




                                                 7
                         2:21-cv-02170-CSB-EIL # 1          Page 8 of 13




       WHEREFORE, PEKIN INSURANCE COMPANY as subrogee of LOGAN OUTSEN,

respectfully requests judgment be entered in its favor and against Defendant, MATCO, INC., in

the amount of $253,332.76 plus costs, attorneys’ fees if applicable, and for such other relief as

this Court deems equitable and just.

                            COUNT IV – NEGLIGENCE (Horizon)

       1.-13. Plaintiff repeats, realleges, and incorporates by reference paragraphs 1 through 13

of the Facts Common to All Counts as and for paragraphs 1 through 13 of Count I, as if fully set

forth herein.

       14.      At all times relevant hereto, Horizon had a duty to exercise reasonable care in the

design, manufacture and sale of the battery charger.

       15.      Horizon breached its respective duty through one or more of the following

negligent acts and/or omissions:

                a.     Carelessly and negligently designed and manufactured the battery charger
                       with faulty wiring connections;

                b.     Carelessly and negligently designed and manufactured the battery charger
                       in a manner that allowed the wiring connections to cause high resistance
                       heating in the power supply electrical wiring, resulting in an electrical
                       failure;

                c.     Carelessly and negligently designed and manufactured the battery charger
                       with combustible plastic wiring components, within which it was
                       foreseeable that an electrical failure would occur and ignite a fire; and

                d.     Carelessly and negligently designed and manufactured the battery charger
                       without adequate warning to users of the potential for the wiring
                       connections to experience an electrical failure.

       16.      As a direct and proximate result of Horizon’s breach of its owed duty of

care, Outsen’s residence sustained damages in the amount of $253,332.76, all to the loss and

detriment of Pekin.




                                                 8
                         2:21-cv-02170-CSB-EIL # 1           Page 9 of 13




       WHEREFORE, PEKIN INSURANCE COMPANY as subrogee of LOGAN OUTSEN,

respectfully requests judgment be entered in its favor and against Defendant, HORIZON TOOL,

INC., in the amount of $253,332.76 plus costs, attorneys’ fees if applicable, and for such other

relief as this Court deems equitable and just.

           COUNT V – STRICT PRODUCT LIABILITY – Product Defect (Horizon)

       In the alternative and without withdrawing any of the foregoing, Plaintiff states as

follows:

       1.-13. Plaintiff repeats, realleges, and incorporates by reference paragraphs 1 through 13

of the Facts Common to All Counts as and for paragraphs 1 through 13 of Count II, as if fully set

forth herein.

       14.      Horizon offered the battery charger for sale to the general public and consumers,

including Outsen.

       15.      The battery charger was expected to and did reach the general public and

consumers, including Outsen, in the condition in which it was designed, manufactured, marketed

and sold.

       16.      At all times relevant herein, Horizon marketed its products, including the battery

charger, to members of the general public, including Outsen, who are ordinary and intended

users of the battery charger.

       17.      At all times relevant herein, Outsen obtained and used the battery charger for its

intended purpose.

       18.      At all relevant times, the battery charger remained in the condition in which it was

designed, manufactured, marketed and sold by Horizon.




                                                 9
                        2:21-cv-02170-CSB-EIL # 1          Page 10 of 13




       19.      The battery charger and/or its parts or components were in an unreasonably

dangerous defective condition, due to the propensity of the wiring connections to experience

electrical failures, thus causing a fire that communicated to consumable materials within the

battery charger, during the normal operation of the battery charger for its foreseeable and

intended use.

       20.      As a direct and proximate result of Horizon’s defective design and/or manufacture

of the wiring connections in the battery charger, Outsen’s residence sustained fire damage in the

amount of $253,332.76, all to the loss and detriment of Pekin.

       WHEREFORE, PEKIN INSURANCE COMPANY as subrogee of LOGAN OUTSEN,

respectfully requests judgment be entered in its favor and against Defendant, HORIZON TOOL,

INC., in the amount of $253,332.76 plus costs, attorneys’ fees if applicable, and for such other

relief as this Court deems equitable and just.

        COUNT VI – STRICT PRODUCT LIABILITY – Failure to Warn (Horizon)

       In the alternative and without withdrawing any of the foregoing, Plaintiff states as

follows:

       1.-13. Plaintiff repeats, realleges, and incorporates by reference paragraphs 1 through 13

of the Facts Common to All Counts as and for paragraphs 1 through 13 of Count II, as if fully set

forth herein.

       14.      Horizon offered its battery chargers for sale to the general public and consumers,

including Outsen.

       15.      The battery charger was expected to and did reach the general public and

consumers, including Outsen, in the condition in which it was designed, manufactured, marketed

and sold.




                                                 10
                        2:21-cv-02170-CSB-EIL # 1           Page 11 of 13




       16.      At all times relevant herein, Horizon marketed its products, including the battery

charger, to members of the general public, including Outsen, who are ordinary and intended

users of the battery charger.

       17.      At all relevant times, Outsen obtained and used the battery charger for its intended

purpose.

       18.      At all relevant times, the battery charger remained in the condition in which it was

designed, manufactured, marketed and sold by Horizon.

       19.      The battery charger and/or its parts or components were in an unreasonably

dangerous defective condition, due to the propensity of the wiring connections to experience

electrical failures, thus causing a fire that communicated to consumable materials within the

battery charger, during the normal operation of the battery charger for its foreseeable and

intended use.

       20.      Horizon knew or had reason to know that the battery charger was likely to be

unreasonably dangerous for the use for which it was designed, manufactured marketed and sold

by Matco.

       21.      Horizon had no reason to believe that the foreseeable users of the battery charger,

including Outsen, would realize its unreasonably dangerous condition, particularly since the

wiring connections were not visible to users.

       22.      Horizon failed to warn foreseeable users, including Outsen, of the defective and

unreasonably dangerous condition of the battery charger, as well as the above-stated dangers and

risks posed by the wiring connections through its normal and intended use.




                                                 11
                        2:21-cv-02170-CSB-EIL # 1          Page 12 of 13




         23.   As a direct and proximate result of Horizon’s failure to warn of the defective and

unreasonably dangerous condition of the wiring connections in the battery charger, Outsen’s

residence sustained fire damage in the amount of $253,332.76, all to the loss and detriment of

Pekin.

         WHEREFORE, PEKIN INSURANCE COMPANY as subrogee of LOGAN OUTSEN,

respectfully requests judgment be entered in its favor and against Defendant, HORIZON TOOL,

INC., in the amount of $253,332.76 plus costs, attorneys’ fees if applicable, and for such other

relief as this Court deems equitable and just.




                                                 12
                      2:21-cv-02170-CSB-EIL # 1        Page 13 of 13




                                    JURY DEMAND


        Plaintiff, PEKIN INSURANCE COMPANY as subrogee of LOGAN OUTSEN, demands

a trial by jury.




                                   Respectfully submitted,

                                   PEKIN INSURANCE COMPANY as subrogee of LOGAN
                                   OUTSEN,



                                   By:           /s/ Russell M. Barnett
                                          One of Plaintiff’s attorneys



Russell M. Barnett - 6224426
Esp Kreuzer Cores, LLP
400 S. County Farm Rd., Ste. 200
Wheaton, Illinois 60187
Phone: 630.344.6553
Fax: 630.871.0224
rbarnett@ekclawfirm.com




                                            13
